UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
CHAMBERS OF 101 WEST LOMBARD STREET
A. DAVID COPPERTHITE BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE (410) 962-0946
MDD_ADCChambers@mdd.uscourts.gov
July 6, 2021

TO COUNSEL OF RECORD

Re: Chestnut, et al. v. Kincaid, et al.
Civil No. RDB-20-2342

Dear Counsel:

The Plaintiff and Individual Defendants have filed a joint motion to compel the Baltimore
City State’s Attorney to comply with a records subpoena requesting the production of certain
information within the control of the State’s Attorney. ECF 48. The State’s Attorney has replied
in opposition. ECF 49. Joint movants have filed a Reply. ECF 50. The matter is fully represented
to the Court and no hearing is necessary. D.Md. Local Rule 105.6.

Movants here request three categories of documents. The first are original documents from
the heavily redacted materials produced. Secondly documents and audio and video recordings that
were withheld on the basis of personal identifying information and other similar inapplicable
exemptions. The last category consists of documents the State’s Attorney claims are withheld on
the assertion of work product privilege. These nearly identical issues have been litigated in this
Court on several occasions and the State’s Attorney has been ordered to comply with similar
subpoenas. ECF 48-5, 48-6. The Court sees no reason to deviate from its rulings in similar cases.

As to the first category of documents, the State’s Attorney offers no legal support for
withholding the unredacted documents. The State’s Attorney is ORDERED to produce those
documents under the confidentiality agreement previously entered by the parties. ECF 28. With
respect to the second category of responses, the State’s Attorney is ORDERED to produce the
documents and audio video recordings. The State’s Attorney has failed again to produce this
information and presents no legal authority in support of her denial. The second category of
documents shall also be produced under the confidentiality agreement, ECF 28. The third category
of documents contains photographs which the Court agrees with the movants are not attorney work
product and must be disclosed. All factual information being withheld by the State’s Attorney shall
be produced. ,

The State’s Attorney is ORDERED to comply with this ORDER ‘by July 16, 2021. Any
claim of privilege remaining will be properly represented in a privilege log and if necessary
submitted to the Court en camera for review by separate motion. The State’s Attorney for
Baltimore City is reminded of her duty as an Officer of this Court to properly respond to discovery
which it appears she has failed to do in this case and similar cases in this Court. It is of note that
despite the defenses the State’s Attorney presented, the Baltimore City Police Department did not
object to the relief requested by the joint movants.
Chestnut, et al. v. Kincaid, et al.
Civil No. RDB-20-2342

July 6, 2021

Page 2

Despite the informal nature of this letter, it is an Order of the Court and will be docketed
accordingly.

Very truly yours,

hA Lacs

A. David Copperthite
United States Magistrate Judge
